Name: Decision No 5/1999 of the EU-Bulgaria Association Council of 20 December 1999 amending Protocol 4 on the definition of the concept of 'originating products' and methods of administrative cooperation to the EU-Bulgaria Europe Agreemen
 Type: Decision
 Subject Matter: European construction;  international trade;  executive power and public service;  Europe
 Date Published: 2000-01-14

 Avis juridique important|22000D0114(02)Decision No 5/1999 of the EU-Bulgaria Association Council of 20 December 1999 amending Protocol 4 on the definition of the concept of 'originating products' and methods of administrative cooperation to the EU-Bulgaria Europe Agreemen Official Journal L 010 , 14/01/2000 P. 0038 - 0040DECISION No 5/1999 OF THE EU-BULGARIA ASSOCIATION COUNCILof 20 December 1999amending Protocol 4 on the definition of the concept of "originating products" and methods of administrative cooperation to the EU-Bulgaria Europe Agreement(2000/28/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part(1), signed in Brussels on 8 March 1993 and in particular Article 38 of Protocol 4 thereof,Whereas:(1) The definition of the term "originating products" needs to be amended to ensure the proper operation of the extended system of cumulation which permits the use of materials originating in the European Community, Poland, Hungary, the Czech Republic, the Slovak Republic, Bulgaria, Romania, Latvia, Lithuania, Estonia, Slovenia, Turkey, the European Economic Area, Iceland, Norway and Switzerland;(2) It would seem advisable to revise the Articles concerning the amounts in order fully to take into consideration the entry into force of the euro;(3) To take account of changes in processing techniques and shortages of certain raw materials, some corrections should be made to the list of working and processing requirements which non-originating materials have to fulfil to qualify for originating status;(4) Protocol 4 should therefore be amended,HAS DECIDED AS FOLLOWS:Article 1Protocol 4 on the definition of the concept of "originating products" and methods of administrative cooperation is hereby amended as follows:1. in Articles 21 and 26 the word "Ecu" shall be replaced by "euro";2. Article 30 shall be replaced by the following: "Article 30Amounts expressed in euro1. Amounts in the national currency of the exporting country equivalent to the amounts expressed in euro shall be fixed by the exporting country and communicated to the importing countries through the European Commission.2. When the amounts exceed the corresponding amounts fixed by the importing country, the latter shall accept them if the products are invoiced in the currency of the exporting country. When the products are invoiced in the currency of EC Member States or another country referred to in Articles 3 and 4, the import country shall recognise the amount notified by the country concerned.3. The amounts to be used in any given national currency shall be the equivalent in that national currency of the amounts expressed in euro as at the first working day of October 1999.4. The amounts expressed in euro and their equivalents in the national currencies of Member States and Bulgaria shall be reviewed by the Association Committee at the request of the Community or Bulgaria. When carrying out this review, the Association Committee shall ensure that there will be no decrease in the amounts to be used in national currency and shall furthermore consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro."3. Annex II shall be amended as follows:(a) the entry for HS heading 1904 shall be replaced by: ">TABLE>"(b) the entry for HS heading 2207 shall be replaced by: ">TABLE>"(c) the entry for HS Chapter 57 shall be replaced by: ">TABLE>"(d) the entry for HS heading 8401 shall be replaced by: ">TABLE>"(e) the following shall be inserted between the entries for HS headings Nos 9606 and 9612: ">TABLE>"Article 2This Decision shall enter into force on the day of its adoption.It shall apply from 1 January 2000.Done at Brussels, 20 December 1999.For the Association CouncilThe PresidentT. HALONEN(1) OJ L 358, 31.12.1994, p. 3.